Bates, Judge,
delivered the opinion of the court.
The petition shows that the plaintiffs sold the defendant a tract of land, and bound themselves to make to him a good and sufficient warrantee deed therefor whenever he should pay the plaintiffs $2,330 in addition to $1,000 which he had already paid them; and the defendant bound himself to pay *180the plaintiffs said sum of $2,330 as follows — $500 on the first day of March, 1858; $915 on the first day of March, 1859, and $915 on the first day of March, 1860, with interest; that defendant had paid a portion of said sums and refused to pay the balance, and that plaintiffs bring into court a good and sufficient warrantee deed to the defendant, and ask judgment for the balance unpaid of the price of the land, with the enforcement of their vendor’s lien upon the land therefor.
The defendant answered that the deed was insufficient, because one of the plaintiffs who made the deed was an infant under the age of twenty-one years, and another of them was insane.
At the trial, the plaintiffs gave in evidence two acts of the General Assembly; one of them authorized the infant plaintiff to execute a deed for the land mentioned ; the other is as follows: “That a deed made by Barbara C. Routsong of Pettis county, together with other parties, to one Adam Wolf of Cole county, for the land (with full description), is hereby declared to be legal and binding to all intents and purposes.” Both of these acts were objected to upon the ground that they violated the constitution and were void. The objections were overruled and they were admitted, and judgment was given for the plaintiffs. It is perfectly clear that the act legalizing the deed made by Barbara C. Routsong, quoted above, is retrospective in its operation, and was therefore forbidden by the constitution and is void.
This decision disposes of the case as presented, and it is unnecessary to notice other questions presented and argued.
Judgment reversed and cause remanded.
Judge Dryden concurs; Judge Bay absent.